 PROB 12C                                                                            Report Date: March 26, 2020
(6/16)

                                       United States District Court                                FILED IN THE
                                                                                               U.S. DISTRICT COURT
                                                                                         EASTERN DISTRICT OF WASHINGTON
                                                       for the
                                                                                          Mar 27, 2020
                                        Eastern District of Washington                        SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Timothy Ray Allen                       Case Number: 0980 2:15CR00077-TOR-1
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Thomas O. Rice, Chief U.S. District Judge
 Date of Original Sentence: April 28, 2016
 Original Offense:           Felon in Possession of Firearm, 18 U.S.C. §§ 922(g)(1) and 924(a)(2)
 Original Sentence:          Prison - 37 Months;           Type of Supervision: Supervised Release
                             TSR - 36 Months

 Revocation Sentence:        Prison - 4 Months;
 (July 11, 2018)             TSR - 32 Months

 Revocation Sentence:        Prison - 2 Months;
 (December 19, 2018)         TSR - 30 Months

 Revocation Sentence:        Prison - 1 Year and 1 Day;
 (February 26, 2019)         TSR - 18 Months
 Asst. U.S. Attorney:        Patrick J. Cashman            Date Supervision Commenced: February 4, 2020
 Defense Attorney:           John Barto McEntire, IV       Date Supervision Expires: August 3, 2021


                                         PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 02/07/2020.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            3           Mandatory Condition #1: You must not commit another Federal, state, or local crime.

            4           Standard Condition #10: You must not own, possess, or have access to a firearm,
                        ammunition, destructive device, or dangerous weapon (i.e. anything that was designed, or
                        was modified for, the specific purpose of causing bodily injury or death to another person
                        such as nunchakus or tasers).

                        Supporting Evidence: Mr. Allen is alleged to have violated mandatory condition number
                        1 and standard condition number 10 by being in possession of a firearm and discharging it
Prob12C
Re: Allen, Timothy Ray
March 26, 2020
Page 2

                   at law enforcement on or about March 6, 2020.

                   Specifically, on March 6, 2020, the undersigned officer received notification from the
                   Federal Probation Office in the District of Idaho that Mr. Allen was currently being
                   investigated by law enforcement for his involvement in a shooting on the reservation. On
                   March 9, 2020, the undersigned officer received notification of the client’s arrest in the City
                   of Spokane Valley, as previously occurring on March 6, 2020. On March 19 and 25, 2020,
                   the undersigned officer received the relevant police reports from the Coeur d’Alene Tribal
                   Police Department and the Spokane County Sheriff’s Office, respectively.

                   According to police reports, on March 6, 2020, at approximately 2:28 a.m., and near
                   milepost 400 on Highway 95 in Idaho, law enforcement observed a vehicle traveling at an
                   estimated speed of 80 miles per hour. The vehicle was confirmed by radar to be traveling at
                   84 miles per hour in a 60 mile-per-hour zone. The officer activated his vehicle’s light and
                   sirens; however, the vehicle failed to yield. The officer then changed his radar from
                   stationary to moving and observed the vehicle’s speed had increased to 111 miles per hour.
                   After pursuing the vehicle, the officer observed a minimum of three “muzzle flashes” and
                   four “popping noises” coming from the passenger side of the vehicle, which the officer
                   believed to be from a firearm, specifically noting he believed that three shots were directed
                   toward him based on the “distinct circular flash” from the muzzle. The pursuing officer
                   created distance, requested assistance and eventually lost sight of the vehicle. Upon the
                   arrival of responding officers, a perimeter was formed and surrounding law enforcement
                   agencies were advised of the vehicle’s description.

                   At approximately 2:40 a.m., a Spokane County sheriff’s deputy was on patrol in the Spokane
                   Valley, and received notification of the vehicle’s description and that the vehicle was last
                   seen headed toward the Spokane Valley. At approximately 3:46 a.m., the deputy located the
                   vehicle occupied and running in the parking lot of 2705 N. Pines in the Spokane Valley.
                   Upon additional officers responding, a felony stop was conducted and all occupants were
                   removed from the vehicle. When asked where the gun was, one of the parties responded “it’s
                   in the apartment with Timothy Allen, he’s the shooter.” The housing manager was provided
                   with a description of Mr. Allen and indicated the described party had been seen coming and
                   going from apartment number 11. The deputy was then able to view security footage in
                   which the deputy observed the suspect vehicle pull into the residence, a male exit from the
                   passenger side of the vehicle and then enter into the stairwell that enters into apartment 11.

                   At approximately 7:06 a.m., announcements were made for the parties of apartment 11 to
                   exit the apartment, at which time all occupants exited and Timothy Allen was taken into
                   custody for his federal warrant. Witness testimony resulted in two parties identifying Mr.
                   Timothy Allen as having shot at law enforcement. It should be noted, the deputy also noted
                   “multiple conflicting statements” had been made by the witnesses and two of the witnesses
                   admitted to lying during his questioning of them.

                   The Coeur d’Alene Tribal police report concludes noting a warrant would be sought for Mr.
                   Allen for attempted murder. Subsequent contact with the Idaho U.S. Attorney’s Office has
                   revealed charges are currently being reviewed.
Prob12C
Re: Allen, Timothy Ray
March 26, 2020
Page 3

          5        Mandatory Condition #1: You must not commit another federal, state, or local crime.

          6        Mandatory Condition #2: You must not unlawfully posses a controlled substance,
                   including marijuana, which remains illegal under federal law.

                   Supporting Evidence: Mr. Allen is alleged to have violated mandatory condition number
                   1 and mandatory condition number 2 by being in possession of approximately 6.8 grams of
                   methamphetamine on March 6, 2020, as located by Spokane County Jail deputies.

                   Specifically, on March 6, 2020, the undersigned officer received notification from the
                   Federal Probation Office in the District of Idaho that Mr. Allen was currently being
                   investigated by law enforcement for his involvement in a shooting on the reservation. On
                   March 9, 2020, the undersigned officer received notification of the client’s arrest in the City
                   of Spokane Valley, as previously occurring on March 6, 2020. On March 19 and 25, 2020,
                   the undersigned officer received the relevant police reports from the Coeur d’Alene Tribal
                   Police Department and the Spokane County Sheriff’s Office, respectively.

                   According to the received police reports, Mr. Timothy Allen was, on March 6, 2020,
                   transported by a Spokane County sheriff’s deputy to the Spokane County Jail following the
                   client’s arrest for his outstanding federal supervised release warrant, and the circumstances
                   as outlined herein. Upon arrival at the Spokane County Jail, Mr. Allen was strip searched
                   by deputies, at which time a “clear plastic baggie containing a crystal-like substance” was
                   located in the client’s underwear. This conduct was reported to the Federal Bureau of
                   Investigation who indicated they would be pursuing charges relative to the client’s
                   possession of the substance.

                   The substance was field tested and weighed by the reporting deputy in which the substance
                   tested positive for methamphetamine. The substance was weighed in its original packaging
                   described as being a “clear plastic baggie” and was found to weigh 6.8 grams.
          7        Standard Condition #3: You must not knowingly leave the federal judicial district where
                   you are authorized to reside without first getting permission from the Court or the probation
                   officer.

                   Supporting Evidence: Mr. Allen is alleged to have violated standard condition number 3
                   by being present in the District of Idaho on or about March 6, 2020, based on received police
                   reports and witness testimony.

                   Specifically, on March 6, 2020, the undersigned officer received notification from the
                   Federal Probation Office in the District of Idaho that Mr. Allen was currently being
                   investigated by law enforcement for his involvement in a shooting on the reservation. On
                   March 9, 2020, the undersigned officer received notification of the client’s arrest in the City
                   of Spokane Valley, as previously occurring on March 6, 2020. On March 19 and 25, 2020,
                   the undersigned officer received the relevant police reports from the Coeur d’Alene Tribal
                   Police Department and the Spokane County Sheriff’s Office, respectively.

                   According to the received police reports and reviewed witness testimony, Mr. Timothy Allen
                   was present in the District of Idaho on or about March 6, 2020, in which he is alleged to
                   have engaged in new criminal conduct as outlined herein. At no time did Mr. Allen have
                   permission from the U.S. Probation Office to travel outside of the Eastern District of
                   Washington.
Prob12C
Re: Allen, Timothy Ray
March 26, 2020
Page 4

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      March 26, 2020
                                                                              s/Chris Heinen
                                                                              Chris Heinen
                                                                              U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [X ]     Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                              Thomas O. Rice
                                                                              Chief United States District Judge
                                                                               March 27, 2020

                                                                              Date
